DocuSign Envelope ID: B7377A73-BA9B-401B-A990-2CB4E9A428C4




                                             UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF DELAWARE



                 NST GLOBAL, LLC, d/b/a SB
                 TACTICAL,
                                                                   Case No. 1:19-cv-00121-CFC
                                        Plaintiff,

                 v.

                 SIG SAUER INC.,

                                        Defendant.


                            DECLARATION OF ALESSANDRO BOSCO IN SUPPORT OF
                           PLAINTIFF NST GLOBAL, LLC’S RESPONSE IN OPPOSITION
                                 TO DEFENDANT’S MOTION FOR TRANSFER

                      Pursuant to 28 U.S.C. § 1746, I, Alessandro Bosco, hereby declare:

                      1.     My name is Alessandro Bosco. I am making this Declaration individually and

            in my capacity as the corporate representative of the Plaintiff, NST Global, LLC d/b/a SB

            Tactical (“SB Tactical”).

                      2.     I am over the age of majority, have personal knowledge of the matters contained

            herein, and am of sound mind and body to make this Declaration under penalty of perjury.

                      3.     I am the Chief Executive Officer of SB Tactical.

                      4.     I am a resident of Florida and live in St. Petersburg, Florida.

                      5.     I am the sole named inventor of U.S. Patent No. 8,869,444 and U.S. Patent No.

            9,354,021, which are the patents SB Tactical has asserted in bringing this action against the

            Defendant.

                      6.     SB Tactical is incorporated in the State of Florida.


                                                               1
DocuSign Envelope ID: B7377A73-BA9B-401B-A990-2CB4E9A428C4




                     7.         SB Tactical’s corporate headquarters and principal place of business are located

            at 1225 Darlington Oak Circle NE, St. Petersburg, Florida 33703.

                     8.         SB Tactical’s books and records relevant to this patent infringement lawsuit are

            located in Florida.

                     9.         The majority of the executive operations of SB Tactical originate from within

            Florida.

                     10.        I anticipate myself, Jeffry Creamer (President of SB Tactical), and Lisa Durello

            (Chief Financial Officer of SB Tactical) as SB Tactical’s representatives that would be called to

            testify at trial.

                     11.        Ms. Durello resides in Florida, and it is my understanding that Mr. Creamer is in

            the process of relocating to Florida.

                     12.        The 5,000 square foot warehouse located on Harvey Road in Manchester, New

            Hampshire (“Harvey Road Warehouse”), discussed by Defendant in its Motion for Transfer, is

            a warehouse location only.

                     13.        No design or development work is conducted at the Harvey Road Warehouse.

                     14.        No executive operations occur at the Harvey Road Warehouse.

                     15.        The Harvey Road Warehouse has never functioned as a headquarters or

            principal place of business for SB Tactical.

                     16.        The 2019 Annual Report filed by SB Tactical with the State of New Hampshire

            Department of State, as a Foreign Limited Liability Company, and discussed by Defendant in

            its Motion for Transfer, lists SB Tactical’s current principal office address and principal

            mailing address as 1225 Darlington Oak Circle NE, St. Petersburg, Florida 33703.

                     17.        Plaintiff intends to finalize the procurement of a 26,000 square foot warehouse



                                                                 2
DocuSign Envelope ID: B7377A73-BA9B-401B-A990-2CB4E9A428C4




            location in the Sarasota, Florida metropolitan area within the next few months, with the lease

            term expected to begin in October 2019.

                     18.     The Harvey Road Warehouse will be closed by the end of 2019.

                     19.     The region including Tampa, St. Petersburg, and Sarasota are considered the

            Tampa Bay region of Florida.

                     20.     The consolidation of all of Plaintiff’s employees and executives within the

            Tampa Bay region of Florida after an initial transitional period has been Plaintiff’s business

            plan since Mr. Creamer began his employment with Plaintiff.

                     I declare under penalty of perjury that the foregoing is true and correct.

                     Executed this4/9/2019
                                   ______ day of April, 2019.




                                                                   Alessandro Bosco
                                                                   Chie Executive Officer
                                                                   NST Global, LLC dba SB Tactical




                                                               3
